Citation Nr: 9905331	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1989 and on a period of active duty for training 
(ACDUTRA) from August 10, 1992 to August 22, 1992.

The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in December 1998.  During 
the hearing, the veteran addressed his knee.  The veteran was 
informed that if he wanted the issue addressed by the RO, he 
should file a claim.


REMAND

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the Los 
Angeles, California Department of Veteran Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared at a hearing before a hearing officer at the RO in 
June 1997.  Subsequent to the hearing and the receipt of 
additional information, the RO, in a June 1997 rating 
decision, increased the veteran's disability evaluation for 
post traumatic arthritis of the left ankle to 10 percent 
disabling effective June 22, 1994, the date the veteran' 
filed his claim for service connection.  In August 1997, the 
RO issued a supplemental statement of the case addressing 
this determination.  In August 1997, the veteran submitted a 
statement requesting an effective date earlier than June 22, 
1994 for his award of service connection for post traumatic 
arthritis of the left ankle.  The RO issued a statement of 
the case as to this issue in October 1997.  

Upon review of the record, the Board notes that this issue 
was addressed in the representative's November 1998 VA Form 
1-646 and at the December 1998 Travel Board hearing.  Absent 
a timely substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  If the 
appellant wishes to appeal from the decision, he has an 
obligation to file a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1998). 

At his December 1998 hearing, the veteran contended that his 
left ankle is much worse than when it was last evaluated by 
the VA in 1995.  The VA's duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Therefore, the case is 
REMANDED to the RO for the following development:

1.  The veteran is informed that the 
Board proposes to dismiss the issue of 
entitlement to an earlier effective date 
for service connection.  The veteran and 
the representative are placed on direct 
notice that there was a duty to submit a 
timely substantive appeal.  The parties 
are at liberty to advance argument that 
there was a timely substantive appeal as 
to this issue.  

2.  The RO should schedule the veteran 
for a VA examination of the left ankle.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  The examination report must 
comply with DeLuca v. Brown,  8 Vet. 
App. 202 (1995).  The report must 
contain active range of motion and 
passive range of motion.  The report 
must document the presence or absence of 
pain, weakness, incoordination, more 
motion than normal less motion than 
normal and excess fatigability.  If a 
finding is normal, the examiner must 
state that fact in the record.  All 
functional impairment must be 
identified.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


